Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Experts” in this Registration Statement on Form F-3 and related prospectus of B.O.S Better Online Solutions Ltd. (“BOS”) and to the incorporation by reference therein of our report dated April 4, 2013, with respect to the consolidated financial statements of BOS included in its report on Form 20-F, filed with the Securities and Exchange Commission on April 30, 2013. /s/ KOST, FORER GABBAY & KASIERER Tel Aviv Israel KOST, FORER GABBAY & KASIERER February 12, 2014 A Member of Ernst & Young Global
